                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


MICHAEL MELVIN DEAN,

                    Petitioner,                       Civil Case No: 17-10930
                                                      Honorable Linda V. Parker
v.

SHERMAN CAMPBELL,

                    Respondent.
                                           /


       OPINION AND ORDER DENYING PETITIONER’S MOTION
             FOR RELIEF FROM JUDGMENT (ECF NO. 9)

      On April 25, 2018, the Court dismissed Petitioner Michael Melvin Dean’s

petition for a writ of habeas corpus because it was not timely filed. (ECF No. 7.)

Petitioner has filed a motion for relief from judgment arguing that a trial court

order granting his motion for relief from judgment restarted the one-year

limitations period making his petition timely. (ECF No. 9.) For the reasons stated

below, the Court denies Petitioner’s motion.

      Petitioner seeks relief from judgment under Fed. R. Civ. P 60(b)(6), which

permits a court to grant relief for “any other reason that justifies relief.” The rule

applies only in “exceptional and extraordinary circumstances not addressed by the

first five subsections of Rule 60(b).” Jinks v. AlliedSignal, Inc., 250 F. 3d 381, 387
(6th Cir. 2001). The exceptional circumstances require “unusual and extreme

situations where principles of equity mandate relief.” Olle v. Henry & Wright

Corp., 910 F. 2d 357, 365 (6th Cir. 1990).

      Petitioner seeks relief from judgment based upon an “intervening

development” that he argues restarted the statute of limitations period. (ECF No. 9

at PgID 474.) The “intervening development” identified by Petitioner is the trial

court’s June 15, 2015 decision granting his motion for relief from judgment. (ECF

No. 6-13.)

      The Court briefly reviews the procedural history of Petitioner’s state court

proceeding. Petitioner pleaded guilty in Kent County Circuit Court to second-

degree criminal sexual conduct, Mich. Comp. Laws § 750.520c(1)(a), two counts

of child sexually abusive activity, Mich. Comp. Laws § 750.145c(2), and two

counts of using a computer to commit a crime, Mich. Comp. Laws § 752.797(3)(f).

He was sentenced on November 13, 2007. Petitioner did not file a direct appeal.

Almost seven years later, on July 17, 2014, Petitioner filed a motion for relief from

judgment in the trial court. On June 15, 2015, the trial court granted Petitioner’s

motion and vacated Petitioner’s guilty pleas. (ECF No. 6-13.) The State sought

leave to appeal in the Michigan Court of Appeals. In lieu of granting leave to

appeal, the Michigan Court of Appeals peremptorily reversed the trial court’s

decision and remanded to the trial court for entry of an order denying the motion

                                          2
for relief from judgment. (ECF No. 6-17 at PgID 261.) The Michigan Supreme

Court denied Petitioner’s application for leave to appeal, People v. Dean, 499

Mich. 928 (Mich. May 24, 2016), and, on July 26, 2016, denied his motion for

reconsideration. People v. Dean, 499 Mich. 987 (Mich. July 26, 2016).

      Petitioner filed a federal habeas corpus petition on March 23, 2017. (ECF

No. 1.) Respondent filed a motion to dismiss on the ground that Petitioner’s

claims are time-barred. (ECF No. 5.) The Court granted the motion to dismiss

because the one-year limitations period applicable to habeas petitions commenced

on November 13, 2008 (when the conviction became final) and continued to run

uninterrupted until it expired one year later. (ECF No. 7.)

      Petitioner argues that the trial court’s June 15, 2015 order granting his

motion for relief from judgment restarted the limitations period. Petitioner relies

upon the Sixth Circuit’s decision in King v. Morgan, 807 F.3d 154, 157 (6th Cir.

2015). In King, the Sixth Circuit held that a habeas petition which challenges a

new judgment entered as a result of resentencing is not second or successive, and

confirmed a previously articulated rule that “[t]he entry of a new judgment

normally resets the statute-of -limitations clock.” Id. at 157-59. King is

inapplicable here. There is no new judgment of sentence in this case. The

Michigan Court of Appeals reversed the trial court’s decision granting relief from

judgment and ordered the trial court to deny the motion. The original judgment of

                                          3
sentence, dated November 13, 2007, has not been superseded by a new judgment.

The limitations period commenced on November 13, 2007 and expired one year

later. The Court finds no extraordinary circumstance warranting relief under Rule

60(b)(6).

      Petitioner claims that he timely filed a response to the Respondent’s motion

to dismiss but, through no fault of his own, the motion was not received by the

Court. He submits the response along with his motion for relief from judgment.

(ECF No. 10.) The Court need not decide whether Petitioner timely submitted his

response to prison officials for mailing because the response does not alter the

Court’s finding that the petition is untimely.

      Accordingly,

      IT IS ORDERED, that the Court DENIES Petitioner’s Motion for Relief

from Judgment (ECF No. 9).

                                                 s/ Linda V. Parker
                                                 LINDA V. PARKER
                                                 U.S. DISTRICT JUDGE

Dated: December 13, 2018

I hereby certify that a copy of the foregoing document was mailed to counsel of
record and/or pro se parties on this date, December 13, 2018, by electronic and/or
U.S. First Class mail.

                                                 s/ R. Loury
                                                 Case Manager



                                           4
